                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     March 30, 2020

BY ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: United States v. Fernando Rafael Ruiz, 20 Cr. 185 (ER)

Dear Judge Ramos:

        The Government respectfully submits this letter in connection with scheduling in the
above-captioned case. On or about March 10, 2020, the defendant in this matter was arrested in
the Western District of Texas. Thereafter, a detention hearing was held in the U.S. District Court
for the Western District of Texas on or about March 16, 2020, and the defendant was released on
bail. It does not appear that the Court set a date by which the defendant was required to report to
this District in order to be arraigned on the Indictment.

       On or about May 25, 2020, counsel for the defendant entered an appearance in this matter.
(See ECF No. 6.) The Government has conferred with defense counsel, and the parties jointly
request that the Court schedule a date for the defendant to be arraigned on the Indictment on April
10, 2020, or a date thereafter convenient for the Court. Pursuant to the standing order captioned
In re: Coronavirus/COVID-19, M-10-468 (CM), as well as the instructions for arraignments
contained in the U.S. District Court for the Southern District of New York’s Notice to the Bar
dated March 30, 2020, the parties understand that such arraignment would be accomplished
remotely.

       In addition, the Government respectfully requests that the Court exclude time under the
Speedy Trial Act, 18 U.S.C. §§ 3161(h)(1)(E) and 3161(h)(7)(A), in light of the defendant’s arrest
in the Western District of Texas and the need to permit the defendant reasonable time to consult


Arraignment is scheduled for Tuesday, April 14, 2020, at 10:45 a.m. The parties shall call the Court
using the following information: (877) 411-9748; Access Code: 3029857. Speedy trial time is
excluded from March 30, 2020, until April 14, 2020.
SO ORDERED.




                                                                        4/9/2020
                                                                                      Page 2


with counsel in this District. The Government has conferred with defense counsel, who consents
to the exclusion of time.


                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney
                                           Southern District of New York

                                       By: Jarrod L. Schaeffer
                                           Jarrod Schaeffer
                                           Assistant United States Attorney
                                           Tel: (212) 637-2270



cc:    Counsel of Record (via ECF)
